Exhibit 10.18
BB&T
FIFTH AMENDMENT
TO
FIRST AMENDED AND RESTATED LOAN AGREEMENT

 
9520406872
 
 
Account Number
 



This Fifth Amendment to First Amended and Restated Loan Agreement (this
“Amendment”) is made as of March 7, 2016 by and among BRANCH BANKING AND TRUST
COMPANY, a North Carolina banking corporation (“Bank”) and the following
entities (collectively, the “Borrowers”):


Synalloy Corporation, a Delaware corporation (“Synalloy”);


Metchem, Inc., a Delaware corporation (“Metchem”);


Synalloy Fabrication, LLC, a South Carolina limited liability company (formerly
named SFR, LLC) (“Synalloy Fabrication”);


Synalloy Metals, Inc., a Tennessee corporation (“Synalloy Metals”);


Bristol Metals, LLC, a Tennessee limited liability company (“Bristol”);


Manufacturers Soap & Chemical Company, a Tennessee corporation (“Manufacturers
Soap”);


Manufacturers Chemicals, LLC, a Tennessee limited liability company
(“Manufacturers Chemicals”);


Palmer of Texas Tanks, Inc., a Texas corporation (“Palmer”);


Syntrans, LLC, a Texas limited liability company (“Syntrans”);


CRI Tolling, LLC, a South Carolina limited liability company (“CRI Tolling”);
and


Specialty Pipe & Tube, Inc., a Delaware corporation (“SPT”),


for purposes of amending (without novation, accord nor satisfaction) certain
aspects and provisions of the following (all of the following sequentially,
cumulatively and collectively, the “Loan Agreement”): the First Amended and
Restated Loan Agreement dated as of August 21, 2012; as adjoined to add Palmer
pursuant to the Palmer Joinder Agreement dated as of August 21¸ 2012 by the
among the parties hereto; and as further adjoined to add SPT pursuant to the
Specialty Pipe & Tube Inc. Joinder Agreement dated as of November 21, 2014; and
as amended pursuant to the First Amendment to First Amended and Restated Loan
Agreement dated as of October 22, 2012, the Second Amendment to First Amended
and Restated Loan Agreement dated as of August 9, 2013, the Third Amendment to
First Amended and Restated Loan Agreement dated as of January 2, 2014 and the
Fourth Amendment to First Amended and Restated Loan Agreement dated as of
November 21, 2014. Capitalized terms used herein without definition have the
meanings assigned to such terms in the Loan Agreement.








--------------------------------------------------------------------------------

BB&T
FIFTH AMENDMENT
TO
FIRST AMENDED AND RESTATED LOAN AGREEMENT



Agreement




Section 1. Defined Terms from Loan Agreement


Capitalized terms used in this Amendment without definition retain (except, to
the extent applicable, as amended hereby) the meanings respectfully assigned to
such terms in the Loan Agreement.


Section 2. Recitals and Loan Agreement Incorporated Herein by Reference


Each and all of opening paragraphs, statements, information and other provisions
of this Agreement above constitute an integral part of this Amendment among the
parties and are to be considered binding upon the parties. In addition, the
statements, recitals, terms, conditions and agreements of and in the Loan
Agreement are hereby incorporated herein by this reference thereto as if set
forth herein in full.


Section 3. Amendment to Definition of “EBITDA”. The sentence in the first
indented paragraph of Section 5 of the Loan Agreement defining the term “EBITDA”
is hereby restated to read as follows::


EBITDA is defined as the sum of (a) net income for such period plus (b) an
amount which, in the determination of net income for such period, has been
deducted for (i) interest expense (including the interest component under
capital lease obligations) (ii) total federal, state and other income taxes
(iii) depreciation and amortization expense and (iv) non-recurring acquisition
expenses, all as determined in accordance with GAAP plus (c) to the extent not
already added back pursuant to the immediately preceding clause (b) above, with
respect to the fourth quarter ended December 31, 2015, a non-cash goodwill
impairment charge of $17,200,000 for such fiscal year; minus (d) as of February
29, 2016, the SPT and Palmer earn-out adjustments ($4,897,448) and the Palmer
casualty insurance gain (923,470); plus (e) such other non-recurring and/or
extraordinary charges in any fiscal year to which the Bank may consent in its
discretion (not to be unreasonably withheld); minus (f) such other non-recurring
and/or extraordinary gains in any fiscal year to which the Bank may consent in
its discretion (not to be unreasonably withheld).


Any references to “EBITDA” set forth in the Loan Agreement, the other Loan
Documents and any related agreement, instrument, filing, document or other
papers (including without limitation in any pricing grids to notes or otherwise)
shall henceforth be deemed amended, mutatis mutandis, to reflect the above
revision.


Section 4.    Revision of Tangible Net Worth Floor. Section 5 of the Loan
Agreement entitled “Tangible Net Worth” is hereby restated to read as follows:


Tangible Net Worth: A minimum tangible net worth at all times of not less than
$63,000,000 (as such minimum amount is increased pursuant to the following
sentence, the “Minimum Tangible Net Worth”). The Minimum Tangible Net Worth
amount shall increase (but shall in no event decrease) by at least 50% of
Consolidated Net Income over the prior fiscal year-end result, and then each
fiscal year thereafter. Tangible Net Worth is defined as, to the extent
positive: net worth, plus obligations contractually subordinated to debts owed
to Bank, minus goodwill, general intangibles, contract rights, and assets
representing claims on stockholders or affiliated entities. Consolidated Net
Income is defined as Borrowers’ after tax net income as shown on the Annual
Financial Statements referred to in Section 3.08 of this Agreement.


Any references to this Tangible Net Worth covenant set forth in the Loan
Agreement, the other Loan Documents and any related agreement, instrument,
filing, document or other papers shall henceforth be deemed amended, mutatis
mutandis, to reflect the above revision.


Section 5.    Total Liabilities to Tangible Net Worth. For the avoidance of
doubt, the financial covenant set forth in the paragraph of Section 5 of the
Loan Agreement concerning Total Liabilities to Tangible Net Worth remains in
full force and effect.


Section 6. Amendment and Extension Fee. The Borrower shall pay to the Bank on
the date hereof an amendment and extension fee in the amount of 15,000.


Section 7. Bringdown of Representations and Warranties. The Borrowers represent
and warrant to Bank the continued accuracy and completeness, as of the date
hereof, of all representations made in the Loan Documents (including without
limitation Section 2 of the Loan




--------------------------------------------------------------------------------

BB&T
FIFTH AMENDMENT
TO
FIRST AMENDED AND RESTATED LOAN AGREEMENT



Agreement) and as to Palmer the same by virtue of the Palmer Joinder Agreement
referenced above, taking into account this Amendment constituting one of the
Loan Documents.


Section 8. Indemnification


The Borrowers hereby jointly and severally agree to and do hereby indemnify and
defend the Bank, its affiliates, their successors and assigns and their
respective directors, officer, employees and shareholders, and do hereby hold
each of them harmless from and against, any loss, liability, lawsuit,
proceeding, cost expense or damage (including reasonable in-house and outside
counsel fees, whether suit is brought or not) arising from or otherwise relating
to the closing, disbursement, administration, or repayment of the Loan(s) and
the other Loans, including without limitation: (i) the failure to make any
payment to the Bank promptly when due, whether under the Loans or otherwise;
(ii) the breach of any representations or warranties to the Bank contained in
this Amendment, the Loan Documents or in any other loan documents now or
hereafter executed in connection with this Amendment and the Loans; (iii) the
violation of any covenants or agreements made for the benefit of the Bank and
contained in any of the Loan Documents; provided, however, that the foregoing
indemnification shall not be deemed to cover any loss which is finally
determined by a court of competent jurisdiction to result solely from the Bank’s
gross negligence or willful misconduct; or (iv) any aspect of this Amendment or
the transactions contemplated hereby.


Section 9. Ratification and Security


For the avoidance of doubt, all of the obligations of the Borrowers, whether of
payment or performance, under the Line of Credit, the Term Loan, the CRI
Acquisition Loan, the SPT Acquisition Loan and any additional Loans or Loan
Documents shall be and continue following the effectiveness of this Amendment to
be (along with the other obligations referenced therein), the joint and several
obligation of all of the Borrowers, secured by and enjoying the benefits of the
pledges, mortgages, deeds of trust, collateral and other matters and security
set forth in the Loan Documents. Notwithstanding the foregoing, however, nothing
in this Amendment shall cause SPT to be or become obligated under any Swap
Agreements as such term is defined in the Specialty Pipe & Tube Inc. Joinder
Agreement dated as of November 21, 2014 or under any Loan Document which would
in any way cause SPT to become a party to any Swap Agreement.
Section 10. Miscellaneous.
(a)
Certain Provisions Incorporated by Reference. Without limiting the continued
general applicability of Section 10 (or any other provisions) of the Loan
Agreement, the provisions of Sections 10.02 through Section 10.18 of the Loan
Agreement are incorporated into this Amendment, mutatis mutandis, as if set
forth herein in full.

(b)
Matters as to Amendment. This Amendment constitutes an amendment to the Loan
Agreement (and, to the extent applicable, all other Loan Documents) and except
for the effect of any matters expressly set forth in this Amendment, this
Amendment, the Loan Agreement and each of the Loan Documents is, and shall
continue to be following the effectiveness of this Amendment, in full force and
effect in accordance with the terms thereof, and nothing in this Amendment shall
otherwise be deemed to amend or modify any provision of the Loan Agreement or
the other Loan Documents, each of which shall remain in full force and effect
except as otherwise expressly provided herein or therein. This Amendment is not
intended to be, nor shall it be construed to create, a novation or accord and
satisfaction. This Amendment does not effect the release of any collateral, does
not disturb the perfection or priority of any existing liens, and does not
effect the release of any obligor, guarantor or other party from its
obligations.

(c)
References to Documents. Each reference in the Loan Agreement, this Amendment
and any other Loan Documents shall be the same as may be amended, restated,
increased, decreased, extended, reduced or otherwise modified and effect from
time to time.











[The remainder of this page is left blank intentionally]










--------------------------------------------------------------------------------

BB&T
FIFTH AMENDMENT
TO
FIRST AMENDED AND RESTATED LOAN AGREEMENT



(d)
WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AMENDMENT OR ANY OF THE LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE
THE LOAN AND ENTER INTO THIS AMENDMENT. FURTHER, THE UNDERSIGNED HEREBY CERTIFY
THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT
TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL,
HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment under seal as of the date first written above.




Witness (as to Synalloy Corporation):










______________________________






Witness (as to the co-Borrowers):










______________________________
SYNALLOY CORPORATION








By:
                                                                                  (SEAL)
Dennis M. Loughran
Senior Vice President and CFO
of and on behalf of Synalloy Corporation


METCHEM, INC.
SYNALLOY METALS, INC.
MANUFACTURERS SOAP & CHEMICAL COMPANY
MANUFACTURERS CHEMICALS, LLC
BRISTOL METALS, LLC
SYNALLOY FABRICATION, LLC
PALMER OF TEXAS TANKS, INC.
SYNTRANS, LLC
CRI TOLLING, LLC
SPECIALTY PIPE & TUBE, INC.




By:
                                                                                  (SEAL)
Richard D. Sieradzki
Vice President, Finance
of and on behalf of each of
the above-named entities




Witness (as to BB&T):










______________________________
BRANCH BANKING AND TRUST COMPANY








By: ________________________________
        Stan W. Parker
        Senior Vice President





[Signature Page to Fifth Amendment to First Amended and Restated Loan Agreement]




